
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.29


October 17, 2008

Nhat H. Ngo
[Address]

Dear Nhat,

        We are pleased to offer you the Vice President, Strategy and Business
Development position reporting to Randall Lipps. Your monthly salary will be
$20,000.00, less payroll deductions and all required withholdings, which is an
annual equivalent of $240,000.00. Omnicell will recommend, for approval by, our
Board of Directors, an award to you of options to purchase up to 60,000 shares
of Omnicell Common Stock at a price equal to the fair market value of such
shares on the date of grant. Upon approval, those shares will become exercisable
over a four year vesting period, with a one-year cliff. In addition, Omnicell
will recommend an award of 8,000 shares of restricted stock units (RSUs) which
will vest in equal increments every six months over a four year vesting period.
The stock grant will be subject to the terms and conditions of Omnicell's stock
option plan and your grant agreement.

        If your employment is terminated without cause you will be eligible to
receive severance pay in accordance with Omnicell's then current and published
ERISA Severance Plan provided you agree to abide by the terms of such plan,
including but not limited to agreeing to execute Omnicell's standard waiver and
release agreement. Under the current plan your position is offered the
equivalent to twelve (12) months' salary at your base rate of pay in effect
immediately prior to termination.

        You will be eligible to participate in the Omnicell Quarterly Executive
Bonus Plan wherein you may receive a bonus in the amount of up to 65% of your
quarterly base salary pending Board approval and paid out pursuant to such Bonus
Plan terms; provided, among other things, the company's and your personal
objectives are met. Please note that participation in the Executive Bonus Plan
is at the discretion of Omnicell's management and that they reserve the right to
make changes to such bonus plan at any time.

        As part of this offer of employment, we are offering you a relocation
bonus of $100,000.00 (less applicable taxes), half of which is payable to you
with your first paycheck following your start date. The remaining half will be
paid to you after ninety (90) days of employment with Omnicell.

        Your start date of employment will be mutually determined upon
acceptance of this offer.

        Employment at Omnicell is at-will employment, which means it may be
terminated by you or by Omnicell at any time without liability, and is
acknowledged by you upon signing this offer letter. In addition, Omnicell may
change your position, duties, compensation, benefits and work location from time
to time at its discretion.

        This offer is contingent upon successful completion of background and
reference checks, even where a start date of employment has been determined.
Certain positions include a credit check as part of the background check. Please
keep in mind the contingent nature of this offer when making any decisions
regarding the timing of any notice of termination of any employment and/or other
relationship, as applicable.

        We have competitive medical, dental and vision plans as well as term
life, long and short term disability insurance policies and a 401(k) plan.
Details about these benefits are provided in the Employee Handbook and Summary
Plan Descriptions, available for your review. Omnicell may, however, change
compensation and benefits from time to time at its discretion.

        As a condition of employment and required by law, you must show proof of
citizenship, permanent residency in the United States or authorization to work
in the United States. To complete the federally-required verification form
(I-9), we ask that you submit copies of this documentation with your new hire
materials during your first week of employment. Documents may include a US
Passport, birth certificate, Social Security Card, driver's license or Alien
Registration Receipt Card.

--------------------------------------------------------------------------------



        As an Omnicell employee, you will be expected to abide by company
policies and procedures, and acknowledge in writing that you have read and will
comply with the company's Employee Handbook. As a condition of employment, you
must read, sign and comply with the attached Proprietary Information Agreement
which prohibits unauthorized use or disclosure of Company proprietary
information. In addition as part of your duties for Omnicell, you may be
assigned to work onsite with an Omnicell customer or otherwise to provide
services to or interact with an Omnicell customer. Some of these customers have
additional requirements that they impose upon individuals who work onsite at
their facility or have access to their patient health information, including,
but not limited to, the requirement that you submit to drug-testing, testing for
various infectious diseases and/or additional background/screening checks. If
you are assigned to work with such a customer, you will be given notice of the
customer's additional requirements and will be required to fulfill these
requirements as a condition of your employment with Omnicell.

        If you have any questions, please contact me at [                  ].
Please note the above offer is good for five (5) days from the date of issue.

        On behalf of Randall Lipps, I am pleased to confirm your offer to join
Omnicell. We look forward to working with you in this exciting stage of our
company's development. We believe you will make a significant contribution to
the company and the opportunities available to you will be wide open as Omnicell
grows to its potential.

Sincerely,

  


  


John Choma
Vice President, Organizational Development, Learning & Performance

        To indicate your acceptance of the company's offer, please sign and date
this letter in the space provided below and return it to Human Resources via
confidential fax at [                  ] along with your completed and signed
W-4 form. A duplicate is enclosed for your records. This letter, along with the
Proprietary Information Agreement, Policy Against Trading on the Basis of Inside
Information and the Code of Ethics between you and the Omnicell, set forth the
terms of your employment with Omnicell and supersede any prior representations
or agreements, whether written or oral. This letter may not be modified or
amended except by a written agreement, signed by Omnicell and by you. The above
offer is good for five (5) days from the date of issue.

  


  


--------------------------------------------------------------------------------

Candidate Signature  

--------------------------------------------------------------------------------

Date
 
 
     

--------------------------------------------------------------------------------

Anticipated Start Date

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29

